Citation Nr: 0707980	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral jaw 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, Veteran's Son-in-Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to December 
1955.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's bilateral jaw disorder is related to military 
service.


CONCLUSION OF LAW

A bilateral jaw disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in September 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in March 
2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's service medical 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A VA examination was 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that 7 teeth were 
removed in June 1954, leaving the veteran without any teeth.  
He was subsequently fitted for full upper and lower dentures 
in July 1954 and again in September 1954.

An August 1999 private medical report stated that the veteran 
had a 2 year history of bilateral temporomandibular joint 
(TMJ) pain with right-sided clicking and masticatory 
dysfunction.  The conclusions were that the right TMJ had 
early-intermediate (state II or III) internal derangement 
with regressive condylar remodeling and the left TMJ was 
grossly normal.  The report noted that the images of the left 
TMJ were of poor quality.

In a September 1999 private medical report, the veteran 
reported that he began experiencing pain in the right TMJ 
area approximately a year and a half before.  The assessment 
was suspected right TMJ inflammation which had at least 
temporarily resolved with medication.  A second September 
1999 private medical report gave diagnoses of early 
intermediate (state II) internal derangement of the right and 
left TMJ.

An August 2002 VA outpatient medical report stated that the 
veteran had full upper and lower dentures since he was 20 
years old.

A July 2003 VA outpatient medical report stated on the 
problem list that the veteran had "TMJ, since his Army days.  
He relates that the teeth that he had been given were too 
big, and he had difficulty with TMJ bilaterally, since that 
time.  He has new dentures, which now fit well."  The review 
of systems noted that the veteran wore upper and lower 
dentures and stated that his teeth were removed because they 
were soft and decayed easily.  On physical examination, the 
veteran stated that he had pain of 1 on a scale from 1 to 10 
in his jaw.  The assessment referred to the problem list.

A June 2004 VA outpatient medical report stated on the 
problem list that the veteran had a "[h]istory of TMJ which 
has been a problem for him since [his] service days.  He did 
have teeth removed while in the service.  He does continue to 
note chronic jaw pain, more so on the right than the left and 
in the TMJ area."  The review of systems noted that the 
veteran wore upper and lower dentures and got headaches 
"with very much chewing."  The assessment referred to the 
problem list.

In a July 2004 statement, the veteran stated he experienced 
pain from poorly fitted dentures during service.  He stated 
that he continued to experience this pain for the next 45 
years.

In a September 2004 statement, the veteran's wife stated "he 
had problems with TMJ when he came home from service.  He 
complained about pain in his jaws which made a clicking sound 
- it continues to persist."

In a November 2005 VA dental and oral examination report, the 
veteran reported that prior to entering military service he 
had teeth extracted by his hometown dentist.  The examiner 
stated that this involved as many as 25 teeth.  The veteran 
stated that he participated in boxing matches on multiple 
occasions prior to entering service.  The veteran reported 
that the first set of dentures he was given in service did 
not fit properly, resulting in him being given a second set 
soon afterwards.  The examiner stated

[a] point of fact is that denture 
prostheses work at much lower force 
levels than natural dentition.  So many 
issues face the first time denture wearer 
that it is this examiner's opinion that 
[the veteran] could not have created or 
aggravated the claimed problem in his 
first two month period of denture 
wearing.

The veteran stated that he wore the second set of military 
dentures for the next 35 years and that "joint popping 
sounds date to his military years."

On physical examination, auscultation and palpation of the 
right TMJ produced crepitus and popping.  The veteran reacted 
with discomfort to right meniscus popping at all moderate 
mouth openings.  The left TMJ was quiet and smooth operating.  
The veteran's current set of dentures were approximately 15 
years old and had a 1 centimeter phonetic freeway space.  The 
examiner stated that this was probably due to wear and ridge 
resorption since construction, and resulted in over-closure 
during masticatory efforts.  The diagnosis stated

1.  Participating in boxing before 
entering military service placed [the 
veteran] in a near certain environment of 
receiving trauma to the jaw joints.

2.  Significant dental deterioration 
before military service placed him in a 
functional environment contributory to 
joint damage.

3.  [The veteran] has worn two sets of 
dentures well beyond any judicious 
service life since first wearing dentures 
in 1954; this likely has aggravated the 
degree of joint deterioration.

4.  [The veteran's TMJ] dysfunction 
(right side internal derangement) is not 
caused by or a result of extractions or 
denture care in the military.

In the transcript of a May 2006 videoconference hearing 
before the Board, the veteran's representative stated that 
records from the veteran's private dentist "clearly 
documents that he believes there is a correlation between" 
the veteran's in-service dental care and his bilateral jaw 
disorder.  The veteran stated that the dentures he was given 
in service never fit properly and resulted in TMJ pain that 
continued to the present time.

There is no medical evidence of record that the current 
bilateral jaw disorder was diagnosed prior to 1999, over 40 
years after separation from active duty.  However, the 
veteran testified that has had jaw pain since his first pair 
of dentures while in the service and the veteran's spouse 
stated that the veteran complained of pain in his jaws and 
she observed a "clicking sound" when he came home from 
service.  The Board finds the veteran's testimony and his 
spouse's statements to be credible and sincere.  As such, 
this evidence is competent to show continuity of 
symptomatology of jaw pain since service discharge.  See 
38 C.F.R. § 3.303; see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991) (finding that the regulation requires 
continuity of symptomatology, not continuity of treatment).

Nevertheless, a lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is cannnot, however, provide 
competent evidence by his statements alone that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  38 C.F.R. § 3.303 does not relieve a claimant 
of the burden of providing a medical nexus.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence showing a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  See Voerth v. West, 13 Vet. App. 
117 (1999) (holding that where a claimant's personal belief, 
no matter how sincere, was unsupported by medical evidence, 
the personal belief cannot form the basis of a claim).  In 
this case, there is no evidence of record relating the 
veteran's current jaw disorder to his military service. 

While the July 2003 and June 2004 VA outpatient medical 
records reported a history of a TMJ condition since military 
service these statements were based upon the veteran's 
reported history.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  In contrast, the November 2005 VA dental and 
oral examination report provided a specific medical opinion 
that the veteran's bilateral jaw disorder was not related to 
military service.

In the May 2006 videoconference hearing before the Board, the 
veteran's representative stated that private medical records 
"clearly document[ed]" a nexus.  However, none of the 
private medical evidence of record mentions the veteran's 
military service, or relates it to the current bilateral jaw 
disorder.  In fact, the only etiological references in the 
private medical reports stated that the veteran's TMJ 
complaints began 1 and 1/2 to 2 years before.  

Accordingly, service connection for a bilateral jaw disorder 
is not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, there 
is no medical evidence that the veteran's bilateral jaw 
disorder was incurred in or aggravated by active military 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board must consider only independent 
medical evidence to support findings and is not free to 
substitute its own judgment for that of such an expert).  
Accordingly, the preponderance of the evidence is against the 
veteran's claim and the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
ORDER

Service connection for a bilateral jaw disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


